Case 2:16-cv-04204-JFW-DFM Document 64 Filed 05/06/20 Page 1 of 1 Page ID #:357




                                                            JS-6




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  MICHAEL SAHAKIAN,                      Case No. CV 16-04204-JFW (DFM)

           Plaintiff,                    JUDGMENT

              v.

  CITY OF GLENDALE et al.,

           Defendants.



       Pursuant to the Court’s Order Accepting the Report and
 Recommendation of United States Magistrate Judge,
       IT IS ADJUDGED that this action is dismissed with prejudice.


  Date: May 6, 2020                       ___________________________
                                          JOHN F. WALTER
                                          United States District Judge
